Quinn, Chief Judge
(dissenting):
As the principal opinion points out, in United States v Scott, 11 USCMA 646, 29 CMR 462, we were dealing with “long standing service precedents” on the effect of delivery of a discharge certificate to the person to be discharged. These precedents were based on a settled construction of “a jurisdictional statute,” now 10 USC § 8811, the provisions of which indicated that a discharge was effective on delivery. In the light of this background, we concluded that service regulations could not impose conditions to delay discharge beyond delivery of the certificate. No comparable situation is present here.
The Universal Military Training and Service Act, under which the accused enlisted, provides that “upon his release from active duty” he shall be “transferred to a reserve component.” The means and the procedures by which the release and transfer are accomplished are not spelled out. 10 USC § 651(b). Instead, Congress gave the service secretaries specific authority to promulgate regulations “to carry out” the provisions of the Act. 10 USC § 280. All the services, not just the Navy, provide that an order releasing a person serving an enlistment under the Training and Service Act takes effect at midnight on the last day of active service. See Air Force Regulations 39-10, paragraph 15c; Army Regulations 635-200, paragraph 17a (2). Consequently, if there is any settled administrative construction of the Training and Service Act, it is clearly to the effect that regulations may specify the precise moment of release from active duty and transfer to the reserves. Nothing in the Act is inconsistent with, or contrary to, this construction. Nor is there any established practice that conflicts with these regulations. Contrary to the majority, therefore, I find very material differences between the facts in the Scott case and those present here. In my *696opinion, those differences require a different conclusion. I would answer the certified question in the negative, and return the record of trial to the board of review for review of the case on the merits-